Exhibit 10.25

2008 Incentive Compensation Program

Amir Bassan-Eskenazi, President and Chief Executive Officer

 

Base Salary (annual):

   $ 325,000

Bonus Potential

  

First Half:

     97,500

Second Half:

     97,500

Annual:

     130,000       

Total:

   $ 325,000

 

2008 Officer Bonus Goal

   First Half
% Goal
Weighting     Second Half
% Goal
Weighting     Annual
% Goal
Weighting  

1) Achieve revenues goal

   40 %   40 %   40 %

2) Achieve earnings goal

   25 %   25 %   25 %

3) Achieve product release schedule goal

   5 %   5 %   5 %

4) Achieve specified product plan goal

   5 %   5 %   5 %

5) Achieve specified new product sales goal

   5 %   5 %   5 %

6) Achieve specified customer satisfaction goal

   10 %   10 %   10 %

7) Achieve employee satisfaction and retention goal

   10 %   10 %   10 %                   

Total

   100 %   100 %   100 %

2008 Incentive Compensation Program

Maurice Castonguay, Senior Vice President and Chief Financial Officer

 

Base Salary (annual):

   $ 280,000

Bonus Potential

  

First Half:

     21,000

Second Half:

     42,000

Annual:

     56,000       

Total:

   $ 119,000

 

2008 Officer Bonus Goal

   First Half
% Goal
Weighting     Second Half
% Goal
Weighting     Annual
% Goal
Weighting  

1) Achieve earnings goal

   20 %   20 %   20 %

2) Achieve cash and investments goal

   7 %   7 %   7 %

3) Achieve expense hedging goal

   7 %   7 %   7 %

4) Achieve investor relations, financial analyst relations, and operating
results goals

   21 %   21 %   21 %

5) Achieve financial controls goal

   25 %   25 %   25 %

6) Achieve corporate governance goal

   5 %   5 %   5 %

7) Achieve internal communication goal

   5 %   5 %   5 %

8) Achieve employee satisfaction and retention goal

   10 %   10 %   10 %                   

Total

   100 %   100 %   100 %



--------------------------------------------------------------------------------

2008 Incentive Compensation Program

David Heard, Chief Operating Officer

 

Base Salary (annual):

   $ 325,000   

Bonus Potential:

     

First Half:

     68,250   

Second Half:

     68,250   

Annual:

     91,000             

Total:

   $ 227,500   

 

2008 Officer Bonus Goal

   First Half
% Goal
Weighting     Second Half
% Goal
Weighting     Annual
% Goal
Weighting  

1) Achieve specified bookings goal

   7 %   7 %   7 %

2) Achieve specified margins goal

   7 %   7 %   7 %

3) Achieve cost reduction and operating cost of goods goal

   7 %   7 %   7 %

4) Achieve product footprint goal

   7 %   7 %   7 %

5) Achieve SDV market share goal

   7 %   7 %   7 %

6) Achieve product delivery goal

   5 %   5 %   5 %

7) Achieve product support goal

   5 %   5 %   5 %

8) Achieve development process goal

   5 %   5 %   5 %

9) Maintain low product returns

   5 %   5 %   5 %

10) Maintain TL9000 certification

   5 %   5 %   5 %

11) Achieve product release schedule goal

   5 %   5 %   5 %

12) Achieve specified product plan goal

   5 %   5 %   5 %

13) Achieve new product sales goal

   5 %   5 %   5 %

14) Achieve customer satisfaction goal

   10 %   10 %   10 %

15) Achieve customer response time goal

   5 %   5 %   5 %

16) Achieve employee satisfaction and retention goal

   10 %   10 %   10 %                   

Total

   100 %   100 %   100 %



--------------------------------------------------------------------------------

2008 Incentive Compensation Program

Jeffrey Lindholm, Senior Vice President of Sales and Marketing

 

Base Salary (annual):

   $ 250,000

Bonus Potential:

  

First Half:

     63,000

Second Half:

     63,000

Annual:

     84,000       

Total:

   $
210,000


 

2008 Officer Bonus Goal

   First Half
% Goal
Weighting     Second Half
% Goal
Weighting     Annual
% Goal
Weighting  

1) Achieve sales contracting goal

   25 %   25 %   25 %

2) Achieve specified product goal

   20 %   20 %   20 %

3) Achieve partnership and distribution goal with respect to new product

   10 %   10 %   10 %

4) Achieve specified marketing goal with respect to new product

   10 %   10 %   10 %

5) Achieve direct marketing roll-out goal

   25 %   25 %   25 %

6) Achieve employee satisfaction and retention goal

   10 %   10 %   10 %                   

Total

   100 %   100 %   100 %

2008 Incentive Compensation Program

Ran Oz, Executive Vice President and Chief Technology Officer

 

Base Salary (annual):

   $ 225,000

Bonus Potential:

  

First Half:

     33,750

Second Half:

     33,750

Annual:

     45,000       

Total:

   $
112,500


 

2008 Officer Bonus Goal

   First Half
% Goal
Weighting     Second Half
% Goal
Weighting     Annual
% Goal
Weighting  

1) Achieve specified product demonstration and trials goal

   25 %   25 %   25 %

2) Achieve specified SDV development goal

   25 %   25 %   25 %

3) Achieve specified product demonstration and development goal

   15 %   15 %   15 %

4) Achieve QAM development strategy goal

   15 %   15 %   15 %

5) Achieve specified on-demand product strategy goal

   13 %   13 %   13 %

6) Achieve customer relations and positioning goal

   7 %   7 %   7 %                   

Total

   100 %   100 %   100 %